Citation Nr: 9907222	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-41 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a urinary tract 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a disability of the 
right eye, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.

5.  Entitlement to service connection for an unspecified skin 
condition, other than chloracne, claimed as secondary to 
herbicide exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1996 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for post-traumatic stress disorder 
(PTSD), bilateral hearing loss, loss of vision, a 
cardiovascular disorder, a liver disorder, a urinary tract 
disorder, a skin condition, abdominal pain, and weakness of 
the lower extremities with numbness of the toes and fingers.  
The RO also determined that new and material evidence had not 
been submitted with which to reopen the claim of entitlement 
to service connection for chloracne, claimed as secondary to 
Agent Orange exposure.  

In August 1996, the veteran filed a Notice of Disagreement as 
to all of the issues which were denied in the May 1996 rating 
action.  A Statement of the Case was issued in August 1996.  

In September 1996, the veteran filed a substantive appeal as 
to the denial of service connection for PTSD, bilateral 
hearing loss, a skin disorder and weakness of the lower 
extremities with numbness of the toes and fingers.  In 
hearing testimony presented at the RO in October 1996, the 
veteran also addressed the issues of claimed abdominal pain 
and urinary tract disorder and a claimed disability of the 
right eye.  Apparently, this testimony was accepted by the RO 
as a substantive appeal as to those issues.  In addition, the 
veteran also provided testimony pertaining to a claim of 
entitlement to service connection for breathing 
problems/bronchitis.   

Having reviewed the record, the Board has determined that a 
substantive appeal has not been filed as to the issues of 
entitlement to service connection for a liver condition or 
for a cardiovascular condition.  These issues were not 
mentioned on the veteran's September 1996 substantive appeal 
or in his October 1996 hearing testimony.   October 1997, the 
RO requested clarification as to whether the veteran wanted 
to pursue those issues.  No response was received.  

VA regulations stipulate that an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal. See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  A 
timely substantive appeal is one that is filed within 60 days 
from the date of mailing of the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302 (1998). 

What is significant about these time requirements for filing 
is that they relate to the jurisdiction of the Board. If a 
veteran fails to complete an appeal within the required time, 
it is incumbent upon the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. §§ 7105, 7108.  This is 
not a matter within the Board's discretion; the timeliness 
standards for filing appeals to the Board are prescribed by 
law.  If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, it is clear that a substantive appeal was not 
filed as to the issues of entitlement to service connection 
for a liver condition and for a cardiovascular condition.  
Therefore, the Board does not have jurisdiction to adjudicate 
those matters.  

With respect to the veteran's denial as to the grant of 
service connection for PTSD, that claim was established in a 
June 1997 rating action/Supplemental Statement of the Case 
and a 30 percent evaluation was assigned.  The veteran filed 
a claim for an increased evaluation in September 1997.  By 
rating action of November 1997, a 100 percent evaluation was 
granted for PTSD.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Veterans Appeals (Court) held  that, 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In this case, since a 100 
percent evaluation, the maximum benefit provided by law is 
currently in effect, the issue of entitlement to an increased 
disability rating for PTSD is moot.

During the October 1996 hearing testimony the veteran raised 
the issue of entitlement to service connection for breathing 
problems/bronchitis.  [That issue had been previously denied 
in an unappealed March 1989 rating action.]  The RO denied 
the claim of entitlement to service connection for bronchitis 
in a November 1997 rating action.  The veteran did not appeal 
that decision and that issue is therefore not before the 
Board for appellate review. 

The Board also notes that the veteran's claim for an 
unspecified skin condition has been treated as a separate 
claim, inasmuch as that claim has been brought independent of 
a claim for entitlement to service connection for chloracne.  
Accordingly, those issues will be discussed separately in 
this decision.  

As a final procedural matter, in the veteran's substantive 
appeal submitted in September 1996 he requested a personal 
hearing before a Board member.  However, the veteran canceled 
his Board hearing request in correspondence dated and 
received in August 1998.


FINDINGS OF FACT

1.  The veteran's service personnel records reflect service 
in the Republic of Vietnam from July 1967 to July 1968. 

2.  The record is negative for competent medical evidence 
which establishes an etiological nexus between service and 
the veteran's currently claimed urinary tract disorder.

3.  The record is void of evidence which establishes that the 
veteran currently has a  bilateral hearing loss.

4.  There is has been no competent medical evidence of record 
submitted for the record which establishes or even suggests 
that the veteran's currently claimed right eye disability is 
related to his service or to exposure to Agent Orange.

5.  There is no evidence of record showing the incurrence of 
acute or subacute peripheral neuropathy during service or 
within one year of the veteran's exposure to herbicide agents 
during active service, and no competent evidence of a causal 
relationship between the veteran's peripheral neuropathy and 
any his service or any incident thereof.

6.  There is has been no competent medical evidence of record 
submitted for the record which establishes or even suggests 
that the veteran's currently claimed skin condition is 
related to his service or to exposure to Agent Orange.

7.  Service connection for chloracne was denied by the RO in 
a rating decision in May 1994.

8.  New and material evidence, which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been presented since 
the May 1994 RO rating decision.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a urinary 
tract disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's has not presented evidence of a well-
grounded claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

4.  The claim of entitlement to service connection for a 
right eye disability, secondary to Agent Orange exposure or 
based upon direct service incurrence is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
peripheral neuropathy, secondary to Agent Orange exposure or 
based upon direct service incurrence is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a skin 
condition, other than chloracne, secondary to Agent Orange 
exposure or based upon direct service incurrence is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The May 1994 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

8.  The evidence submitted since the May 1994 final RO 
decision is not new and material; thus, the claim of service 
connection for chloracne cannot be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised several issues on appeal in this case.  
In the interest of clarity, the Board will initially review 
the law and regulations pertaining to service connection and 
well-grounded claims.  The issues presented in this appeal 
will then be separately discussed.

Relevant Law and Regulations

Service connection -- in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  For certain 
conditions, including sensorineural hearing loss, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection -- exposure to herbicides

With respect to several issues on appeal, the veteran has 
claimed that he currently has certain disabilities due to 
exposure to herbicide agents (commonly and collectively known 
as "Agent Orange") in Vietnam. 

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 
3.307(6) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma)

For VA purposes, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.) 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1997); 38 C.F.R. § 3.309(e) (1998).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 
(1997).

The Board notes that the veteran's service personnel records 
showed that he served on duty in Vietnam from July 1967 to 
July 1968.  Accordingly, by virtue of that service and upon 
application of VA regulations, the veteran is presumed to 
have been exposed to Agent Orange during service.  
Accordingly, that fact is established for purposes of the 
adjudication of the claims based upon exposure to Agent 
Orange.  The Board observes that during his hearing 
testimony, the veteran testified concerning direct exposure 
to Agent Orange.  Such testimony is unnecessary under the 
circumstances of this case to establish that he was exposed 
to Agent Orange, since such exposure is presumed.

Well grounded claims

The threshold question as to the first five claims presented 
in this case is whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than an allegation; the claim 
must be accompanied by supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to service connection for a urinary tract 
disorder.

Factual Background

The service medical records shows that upon pre-induction 
physical examination conducted in April 1966, clinical 
evaluation of the G-U system was normal.  The records were 
negative for any complaints, treatment, findings or a 
diagnosis of a urinary tract disorder.  Upon separation 
examination conducted in July 1968, clinical evaluation of 
the G-U system was normal.  On the separation examination 
report, the veteran indicated that he did not experience 
painful or frequent urination.  

In January 1989, the veteran underwent a VA examination.  A 
medical history of diabetes was noted.  G-U evaluation 
indicated that the veteran had nocturia.  

Complaints of frequent urination were shown in a VA medical 
record dated in March 1993.  A VA evaluation was conducted in 
July 1993.  A history of diabetes since 1988 was noted.  The 
record indicated that the veteran had been found at one time 
to have a benign prostatic hypertrophy.  It was noted that he 
did have a slow urine stream and nocturia times two.  

In March 1996, VA medical records dated from 1993 to 1995 
were received.  However, none of the records received showed 
any evidence of complaints, treatment, findings or a 
diagnosis of a urinary tract disorder.  

The veteran presented testimony at a hearing held at the RO 
in October 1996.   He testified that he reported a urinary 
tract problem on his physical examination conducted upon 
entrance into service.  The veteran stated that during 
service he experienced episodes of waking up as many as two 
to three times a night to urinate.  He testified that he 
reported to sick call during basic training but not while he 
was stationed in Vietnam.  He further stated that he did not 
mention a urinary tract problem upon separation from service.  

In April 1997, VA medical records dated from 1995 to 1996 
were received.  However, none of the records received showed 
any evidence of complaints, treatment, findings or a 
diagnosis of a urinary tract disorder.  

A VA examination was conducted in April 1997.  A history of 
diabetes was noted.  The development of prostate symptoms 
manifested by a decrease in the ability to have a good stream 
and nocturia two to three times a night was reported.  It was 
indicated that the veteran had never had any urinary tract 
infection or prostate infection, and that each time his 
prostate was examined, it was described as enlarged and 
slightly nodular.  A diagnosis of prostatic hypertrophy with 
prostatism was made by the examiner.

Analysis

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran has at various times provided a 
medical history of frequent urination and nocturia.  Upon VA 
examination conducted in 1997, a diagnosis of prostatic 
hypertrophy with prostatism was made, based upon these 
reported symptoms.  However, there is no diagnosis or even 
suggestion of a urinary tract infection in the record.  
Accordingly, the presence of the currently claimed disability 
has not been established. 


In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Moreover, the service medical records were negative for any 
evidence of a urinary tract disorder.  The Board notes that 
the veteran did indicate in hearing testimony that he 
experienced nocturia during service.  However, as a lay 
person he is not competent to diagnose his own illnesses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In addition, the record does not contain any competent 
medical evidence which establishes an etiological nexus 
between the symptoms which the veteran reported occurred 
during service and any current disability.  The Board 
concludes that no competent medical evidence has been 
presented which establishes or even suggests an etiological 
link between service and the currently claimed disorder of 
the urinary tract.  In this regard, the Board notes that 
although the veteran himself has etiologically linked his 
currently claimed disorder of the urinary tract to service, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Espiritu, 2 Vet. App. at 494.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Because the veteran has not 
submitted any medical evidence supporting his claim that he 
currently has a disorder of the urinary tract which is 
related to his service, it is concluded that he has failed in 
his duty to submit evidence which would "justify a belief by 
a fair and impartial individual," that the claim is 
plausible.  See Tirpak, 2 Vet. App. at 611. Accordingly, the 
claim is denied.

Entitlement to service connection for bilateral hearing loss.

Factual Background

The service medical records showed that upon pre-induction 
physical examination conducted in April 1966, clinical 
evaluation of the ears was normal.  Audiological evaluation 
revealed pure tone air conduction thresholds for the 500, 
1000, 2000, and 4000 hertz frequencies was 10 decibels for 
each frequency in both the right and left ears.  The records 
were negative for any complaints, treatment, findings or a 
diagnosis of a hearing loss, or ear problems.  Upon 
separation examination conducted in July 1968, clinical 
evaluation of the ears was normal.  Audiological evaluation 
conducted in July 1968 revealed pure tone air conduction 
thresholds for the 500, 1000, 2000, and 4000 hertz 
frequencies was 5 decibels for each frequency in both the 
right and left ears.  On the separation examination report, 
the veteran indicated that he did not experience hearing 
loss.

A VA evaluation was conducted in July 1993.  The record 
indicated that the veteran had a history of a perforated ear 
drum.  No diagnosis was made.

In March 1996, VA medical records dated from 1993 to 1995 
were received.  However, none of the records received showed 
any evidence of complaints, treatment, findings or a 
diagnosis of hearing loss.  

The veteran presented testimony at a hearing held at the RO 
in October 1996.  However, the issue of hearing loss was not 
discussed at that time. 

In April 1997, VA medical records dated from 1995 to 1996 
were received.  However, none of the records received showed 
any evidence of complaints, treatment, findings or a 
diagnosis of hearing loss.  

A VA examination was conducted in April 1997.  The veteran 
did not complain of hearing loss or ear problems.  
Examination of the ears was unremarkable.  There was no 
diagnosis pertaining to the ears made and an audiological 
evaluation was not undertaken.  

Pertinent Law and Regulations

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

When test results at separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that a current hearing loss disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 
(1993).

Analysis

As a threshold matter, in order for service connection to be 
granted, the veteran must initially demonstrate a current 
bilateral hearing deficit as provided under the provisions of 
38 C.F.R. § 3.385.

In this case, the service medical records did not reveal any 
evidence of hearing loss upon enlistment and actually 
appeared to show that the veteran's hearing acuity improved 
between the time of his enlistment examination and his 
separation examination.  There was no evidence of hearing 
loss shown at any time during the veteran's first post-
service year.  Moreover, there has been no evidence presented 
following the veteran's discharge from service until the 
present time which reveals any complaints, treatment or 
findings of ear problems or hearing loss.  

As discussed above, service connection may not be granted if 
a current disability does not exist.  See Rabideau, Brammer 
and Chelte, supra; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (Fed. Cir. 1997) and Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998), to the same effect. 

In summary, the veteran has presented no evidence of any 
complaints, findings, treatment or of a diagnosis of hearing 
loss.   Accordingly,  his claim of entitlement to service 
connection for hearing loss is not well grounded and is 
denied on that basis.

Entitlement to service connection for a disability of the 
right eye, claimed as secondary to herbicide exposure.

Factual Background

The service medical records showed that upon pre-induction 
physical examination conducted in April 1966, clinical 
evaluation of the eyes was normal.  Distant and near vision 
was evaluated as 20/20.  The records were negative for any 
complaints, treatment, findings or a diagnosis of vision loss 
or for a problem of either the right or left eye.  Upon 
separation examination conducted in July 1968, clinical 
evaluation of the eyes was normal.  Distant and near vision 
was evaluated as 20/20.  On the separation examination 
report, the veteran indicated that he did not experience any 
eye trouble.  

A VA evaluation was conducted in July 1993.  The veteran 
reported that in Vietnam, he was in an area in which Agent 
Orange was sprayed and that he was exposed to constant fine 
mist.  A history of diabetes since 1988 was noted.  The 
record indicated that the veteran complained of decreased 
vision.  Examination of the eyes was normal.

A record dated in June 1994 reflects that the veteran was 
seen for crusting of the right eye.  

The veteran presented testimony at a hearing held at the RO 
in October 1996.  At that time the he testified that a 
diagnosis of an aneurysm in one of his eyes had been made and 
also testified that he thought that the eye condition had 
been related to Agent Orange exposure.  The veteran stated 
that he believed that the problem was in the right eye and 
indicated that his eye trouble was primarily manifested by 
vision problems and water and mucus buildup.

In April 1997, VA medical records dated from 1995 to 1996 
were received.  However, none of the records received showed 
any evidence of complaints, treatment, findings or a 
diagnosis of a right eye disability.  

A VA Agent Orange examination was conducted in April 1997.  A 
history of diabetes diagnosed in 1988 was noted.  The medical 
history revealed that the veteran reported that he had been 
told that he had aneurysms in his eyes with his type of 
retinopathy from diabetes.  Examination of the eyes was 
unremarkable.  The impressions included diabetes mellitus, 
type I with retinopathy and peripheral neuropathy.  The 
examiner commented that the veteran's peripheral neuropathy 
was compatible with diabetes and not Agent Orange exposure.   

A VA eye examination was conducted in May 1997.  At that time 
the veteran complained of "aneurysms" of the right eye but 
didn't know who told him he had this condition or when he was 
told that he had it.  Physical examination of the right eye 
revealed uncorrected acuity of 20/20 in the right eye.  The 
iris was described as normal.  No diagnosis was made.  

Analysis

The veteran has not presented any evidence that a right eye 
disability, manifested by either vision loss, an aneurysm or 
in otherwise, was present during service.  The veteran's 
service medical records do not contain any reference to a 
right eye disorder nor were any visions problems documented 
during service. 

There is also no evidence of a current eye disability.  
Although a VA Agent Orange examination in April 1997 included 
an impression of diabetes mellitus, type I with retinopathy, 
this appeared to be based on information provided by the 
veteran, since examination of the eyes was grossly normal.  
The remaining medical evidence, including the May 1997 eye 
examination, does not reveal any eye problems.  Indeed, the 
veteran's right eye vision was 20/20.

The Board notes that the veteran indicated in his October 
1996 hearing testimony that a diagnosis of an aneurysm in one 
of his eyes had been made and also testified that he thought 
that he was told that the eye condition had been related to 
Agent Orange exposure.  The Board notes that the Court has 
held that the veteran's accounts of statements made to him by 
physicians cannot render the claim well grounded.  Kirwin v. 
Brown, 8 Vet. App. 148 (1995).  Moreover, the clinical 
evidence does not reflect that a disability of the right eye 
is related to service, specifically to claimed exposure to 
Agent Orange, or that it is attributable to any cause other 
than non service-connected diabetes. 

The Board has also considered the veteran's lay evidence 
regarding his allegation that he now has a right eye 
disability as a result of exposure to Agent Orange during 
service.  However, there is simply no competent evidence 
which supports his allegation.  The veteran's unsubstantiated 
lay testimony as to the etiology of his eye disability is not 
competent evidence as to the issue of medical causation or a 
diagnosis.  See Johnson v. Brown, 8 Vet. App. 423, 426 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).  Accordingly, the veteran's lay evidence standing 
alone is not sufficient to make his claim for service 
connection for a right eye disability, claimed as a result of 
exposure to Agent Orange, well grounded.    

With respect to the Agent Orange aspect of this claim, the 
disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) are specified with precision.  The veteran 
maintains that he has an aneurysm of the right eye he 
attributes to Agent Orange exposure.  Setting aside the lack 
of medical evidence concerning a diagnosis of aneurysm of the 
right eye, such disability is not one of the presumptive 
Agent Orange disabilities.  Since the record does not include 
a diagnosis of one of the specific disorders entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e) 
(1998), the claim is not well-grounded.  

The veteran's lay assertions that there may be a relationship 
between his reported right eye disability and in-service 
exposure to Agent Orange is not sufficient to render the 
claim well-grounded.  The veteran has not provided any 
competent medical evidence that demonstrates a link between 
herbicide used in Vietnam and any right eye disability.  The 
only evidence supporting such an assertion is the veteran's 
own testimony.  Such evidence is insufficient to well-ground 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Accordingly, for the reasons stated above, the claim of 
service connection for a disability of the right eye, claimed 
on the basis of exposure to an herbicide agent, on a 
presumptive basis and on a direct basis, is not well-
grounded.  Accordingly, the claim must be denied.


Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to herbicide exposure.

With regard to the claim of entitlement to service connection 
for peripheral neuropathy, the Board notes that by rating 
decision dated in May 1994, service connection was denied for 
peripheral neuropathy as caused by claimed herbicide exposure 
under then applicable regulations.  The veteran did not 
challenge the rating decision by the timely filing of a 
notice of disagreement, and the rating decision is therefore 
final, absent the submission of new and material evidence.  
38 U.S.C.A. § 7104(b).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
Recent revisions to applicable regulations made in 1996 have 
included acute and subacute peripheral neuropathy as 
disorders presumptively associated with exposure to certain 
herbicide agents.  Compare 38 C.F.R. § 3.309(e) (1998) and 38 
C.F.R. § 3.309(e) (1994).

In Spencer v. Brown, 17 F.3d 368 (Fed.Cir. 1994), there was 
no error found in the Court's observation that 38 U.S.C.A. § 
7104(b) did not preclude de novo adjudication of a claim, on 
essentially the same facts as a previously and finally denied 
claim, where an intervening and substantive change in law or 
regulation created a new basis for entitlement to a benefit.  
Spencer, 17 F.3d at 372.  The Court of Appeals for the 
Federal Circuit further observed that in the absence of a 
showing of a new basis of entitlement to a claimed benefit as 
the result of an intervening change in law or regulation, de 
novo review of a previously and finally denied claim is not 
available.  Id. at 373; see also Routen v. West, 142 F. 3d 
1434, 1441-1442 (Fed.Cir. 1998).

The veteran presently seeks entitlement to service connection 
for acute and subacute peripheral neuropathy essentially 
based on the same facts as were present in May 1994, but 
through application of the recently amended regulation.  The 
Board is of the opinion that the veteran's claim of 
entitlement to service connection for acute and subacute 
peripheral neuropathy secondary to exposure to herbicides is 
a new and separate claim from that denied in May 1994, and 
will therefore be reviewed on a de novo basis.

Factual Background

The veteran's service medical records show that upon pre-
induction physical examination conducted in April 1966, 
clinical evaluation of the vascular system and lower 
extremities was normal.  Neurological evaluation was also 
normal.  The records were negative for any complaints, 
treatment, findings or a diagnosis of a peripheral neuropathy 
or for any condition of the extremities.  Upon separation 
examination conducted in July 1968, clinical evaluation of 
the vascular system and lower extremities was normal was 
normal.  Neurological evaluation was also normal.  On the 
separation examination report, the veteran indicated that he 
did not experience any joint trouble, cramping of the legs, 
or neuritis.  

A VA evaluation was conducted in July 1993.  A history of 
diabetes since 1988 was noted.  The veteran complained of 
neuropathy in the feet which had been particularly severe 
since 1991.  He reported that he could not judge pressure on 
the brake pedal or accelerator when driving and indicated 
that he had no feeling the feet.  Examination revealed that 
deep tendon reflexes were absent at the ankles and that 
position and vibration were absent in the feet.  There was 
diminished sensation to pinprick in the feet and in the 
distal third of the legs below the knees.  There was also 
diminished sensation of pinprick in the hands and adjacent 
arms.  A diagnosis of diabetes with neuropathy was made. 

A VA medical record dated in December 1993 reflected that the 
veteran was seen for complaints of pain and numbness of the 
feet.  His problems were identified as diabetes mellitus and 
diabetic neuropathy.  The assessment was that the diabetes 
mellitus was under poor control and that the neuropathy 
required symptomatic relief.  

The veteran presented testimony at a hearing held at the RO 
in October 1996.  At that time he indicated that his symptoms 
consisted of loss of sensation in the hands and feet, as well 
as pain in the feet and weakness in both legs and upper arms.  
The veteran indicated that he had been diagnosed as a 
diabetic.  

A VA Agent Orange examination was conducted in April 1997.  
The veteran gave a history of being sprayed with Agent Orange 
while serving on active duty in Vietnam.  The history also 
revealed that he developed diabetes mellitus, Type I in 1988.  
It was noted that the veteran had developed symptoms and 
signs of diabetic neuropathy in his hands and feet.  The 
impressions included diabetes mellitus, Type I with 
peripheral neuropathy.  The examiner specifically opined that 
the peripheral neuropathy was completely compatible with 
diabetes mellitus and not Agent Orange.  An impression of 
arterial insufficiency of the feet, secondary to diabetes was 
also made.

In March 1998 the RO received a determination made by the 
Social Security Administration showing that the veteran was 
determined to be disabled as of September 1990, due to 
diabetes mellitus with neuropathy as well as lumbar disc 
disease.  The records used in making that determination were 
also forwarded, including a private medical record dated in 
July 1991 which revealed that the veteran underwent EMG and 
nerve conduction studies.  The findings of the July 1991 
evaluation resulted in an impression of severe peripheral 
polyneuropathy secondary to diabetes mellitus.  

Analysis

The current medical evidence clearly establishes that a 
diagnosis of peripheral neuropathy has been made.  The first 
prong of the Caluza analysis, a current disability, has thus 
been met.  

The service medical records did not show any complaints, 
treatment, or diagnosis of peripheral neuropathy during 
service or within the year following service.  The evidence 
does not document that complaints of peripheral neuropathy 
were made until approximately 1991. 

Further, there has been no competent medical evidence 
presented which establishes or even suggests that the 
currently diagnosed peripheral neuropathy is in fact 
etiologically linked to service, specifically to Agent Orange 
exposure presumptively sustained therein.  The medical 
evidence, described in detail above, consistently and 
uniformly shows that the veteran's peripheral neuropathy has 
been etiologically linked to his non service-connected 
diabetes, which was diagnosed in 1988.

With respect to the Agent Orange aspect of the veteran's 
claim, although a diagnosis of peripheral neuropathy has been 
made, this fact alone does not meet the statutory criteria 
for a presumption of service connection on the basis of 
exposure to herbicides.  The provisions of 38 C.F.R. § 
3.307(a)(6)(ii) require that the onset of acute or subacute 
peripheral neuropathy become manifest to a degree of 10 
percent or more within one year after the date the veteran 
was last exposed to an herbicide agent during active service, 
and § 3.309(e) defines the condition covered by the 
presumption as transient peripheral neuropathy that appears 
within weeks or months of exposure and resolves within two 
years of the date of onset.  The evidence reflects that the 
veteran's condition had its onset many years following 
service, inasmuch as such complaints of symptomatology 
associated with peripheral neuropathy were not initially 
documented until 1991.  Accordingly, the veteran's 
neurological condition is not one considered for presumptive 
service connection pursuant to 38 C.F.R. §§ 3.307 and 3.309

Notwithstanding the foregoing, under Combee v. Brown, 34 F.3d 
1039 (1994), the veteran still has the opportunity of 
establishing service connection on a non-presumptive basis.  
However, as noted above, where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case, the evidence of record does not include any 
competent medical evidence that demonstrates a link between a 
herbicide used in Vietnam and any his currently claimed 
peripheral neuropathy.  On the contrary, the medical evidence 
points to diabetes mellitus as the cause of the peripheral 
neuropathy, as consistently shown by medical evidence both VA 
and private dated from 1991 to 1997.  Furthermore, the April 
1997 VA examiner specifically discounted Agent Orange as the 
cause of the veteran's peripheral neuropathy.  

In short, there is no medical evidence of record which links 
the peripheral neuropathy that has been diagnosed after 
service to any event or etiology of service, including 
presumed exposure to Agent Orange.  38 C.F.R. § 3.307(d); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the veteran 
must supply objective medical evidence to support claim).  

The only evidence supporting the veteran's assertion of a 
causal nexus between his current peripheral neuropathy and 
his military service is the veteran's own testimony.  Such 
evidence is insufficient to well-ground his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For these 
reasons, the Board concludes that the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is not well-grounded.  The claim is accordingly denied.

Entitlement to service connection for a skin condition, other 
than chloracne, claimed as secondary to herbicide exposure.

As discussed in the Introduction, it appears that the veteran 
has presented two separate claims of entitlement to service 
connection for skin disorders: one for chloracne, which will 
be discussed later, and the other for any other skin 
disorder.

Factual Background

The service medical records showed that upon pre-induction 
physical examination conducted in April 1966, clinical 
evaluation of the skin and lymphatics was normal.  The 
records were negative for any complaints, treatment, findings 
or a diagnosis of a skin condition.  Upon separation 
examination conducted in July 1968, clinical evaluation of 
the skin and lymphatics was normal.  On the separation 
examination report, the veteran indicated that he did not 
experience any skin disease.  

A VA evaluation was conducted in July 1993.  A history of 
diabetes was noted.  It was also noted that the veteran had a 
chronic recurrent rash on his left heel which began with 
blisters and was mildly pruritic.  Physical examination 
revealed some skin tags in the axillae and on the neck and a 
dry scaly rash on the left heel.  

In March 1996, VA medical records dated from 1993 to 1995 
were received.  These records showed that the veteran was 
treated for problems which included a diabetic ulcer of the 
left foot and tinea pedis, the onset of which was believed to 
be in June 1995.  The ulceration of the left foot was treated 
in July 1995.  At that time, the veteran reported a three 
week history of the ulceration and indicated that he did not 
recall how the ulceration developed.  

The veteran presented testimony at a hearing held at the RO 
in October 1996.  At that time he indicated that he believed 
that he was exposed to Agent Orange while serving in Vietnam 
in the village of Phu Thanh.  He testified that he was 
exposed to Agent Orange as it was sprayed from planes 
overhead.  He stated that he experienced problems on the left 
side of the heel, manifested by dry, scaly blisters.  He 
indicated that the skin condition did not affect any part 
other than his left and right foot.  The veteran testified 
that although he experienced skin problems in service, he did 
not receive any treatment for a skin condition in service.

In April 1997, VA medical records dated from 1995 to 1996 
were received.  A record dated in June 1995 revealed that the 
veteran was seen for an ulcer of the left plantar foot.  A 
diagnosis of a non-healing ulcer of the left foot was shown 
in a November 1995 medical record.  A record dated in March 
1996, indicated that complaints of foot burning were made.  
Diagnoses of poorly controlled diabetes and foot ulcer, 
resolved, were made.  

A VA examination was conducted in April 1997.  The veteran 
gave a history of being sprayed with Agent Orange while 
serving on active duty in Vietnam.  The history also revealed 
that he developed diabetes mellitus, Type I in 1988.  It was 
noted that the veteran had developed a large ulcer on the 
ball of his foot which would not heal because of the 
diabetes.  The report indicated that the ulcer on the foot 
was completely healed.  The report also stated that the 
veteran had noticed that the nails on his toes had darkened 
and that they tended to drop off because of a fungal 
infection in the toes.  Upon physical examination, a fungal 
infection of the toes was noted.  The examiner indicated that 
he did not see any chloracne anywhere on the veteran's body 
or feet.  The impressions included calluses on the feet, 
fungal infections of the toenails, and arterial insufficiency 
in the feet, secondary to diabetes.

Analysis

In this case, the veteran's claimed skin condition has been 
variously diagnosed as calluses on the feet, fungal 
infections of the toenails, and ulceration of the feet 
secondary to diabetes.  Therefore, current evidence of a skin 
disorder is shown.  

The veteran's service medical records were negative for 
complaints, treatment, findings, or a diagnosis of any skin 
condition.  Post service, the earliest documentation of skin 
problems was shown in 1991, more than 20 years after service.  

Significantly, in this case there has been is no evidence of 
a nexus between the currently claimed skin disorder and 
service presented.   No etiological link between service, 
specifically Agent Orange exposure claimed to have been 
sustained therein, and the currently claimed skin disorder 
has been established or even suggested as shown by the 
medical evidence of record.  To the extent that an 
etiological opinion is of record,  an etiological nexus 
between the veteran's claimed skin condition and his diabetes 
was established as shown by medical evidence dated in June 
1995 and April 1997.    

The Board has also considered the veteran's lay evidence 
regarding his allegation that he now has a skin condition 
which is related to service, specifically claimed to have 
resulted from exposure to Agent Orange during service.  
However, as discussed earlier in the decision, the veteran's 
unsubstantiated lay statements are not competent evidence as 
to the issue of medical causation or a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  

With respect to the Agent Orange aspect of the veteran's 
contentions, although chloracne or other acneform disorders 
are presumptive Agent Orange disorders under 38 C.F.R. 
§ 3.309, the complained-of disabilities are not chloracne.  
Accordingly, the Agent Orange presumptions do not apply.  As 
discussed above, under Combee, the inapplicability of the 
Agent Orange presumptions does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  However, as noted above, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran's lay assertions that there may 
be a relationship between his reported skin condition and 
alleged in-service exposure to chemicals are not sufficient 
to render the claim well-grounded.    

In this case the veteran has not provided any competent 
medical evidence that demonstrates a link between a herbicide 
used in Vietnam and any his currently claimed skin disorder.  
No etiological link between service, specifically Agent 
Orange exposure, and the currently claimed skin disorder(s) 
has been established or even suggested as shown by the 
medical evidence of record.  The only evidence supporting 
such an assertion is the veteran's own testimony.

Accordingly, for the reasons stated above, the claim of 
service connection for a skin disorder claimed on the basis 
of exposure to an herbicide agent is not well-grounded.  
Accordingly, the claim must be denied.


Additional Matters

The following comments apply, in general, to the five issues 
listed above.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims, and 
that any error by the RO in the adjudication of the claim on 
the merits rather than denying the claims as nit being well 
grounded could not be prejudicial to the veteran.

The Board notes that where the veteran has not met the burden 
of presenting a well-grounded claim, VA has no further duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination). 

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application if on notice that relevant 
evidence exists or may be obtainable.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). By this decision, 
the Board is providing the veteran with notice of the 
evidentiary insufficiency of his claims, and what evidence 
would be necessary to make the claim well grounded.   

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne, claimed as secondary to herbicide exposure.

The veteran's initial claim of entitlement to service 
connection for chloracne was denied by the RO in May 1994.  
He now seeks to reopen his claim.

Relevant Law and Regulations

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the U.S. Court of Appeals for Veterans Claims (the Court).  
See Elkins v. West, U.S. Vet. App. No. 1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, U.S. Vet. App. No. 97-2180 
(Feb. 17, 1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.    

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection

The law and regulations pertaining to service connection have 
been fully set out above.  As noted above, chloracne and 
other acneform diseases consistent with chloracne are 
presumptive Agent Orange diseases under 38 C.F.R. § 3.309(e).


Initial matter

The Board first notes that the Agent Orange regulations were 
revised in 1996 so as to include prostrate cancer and acute 
and subacute peripheral neuropathy among the disorders 
entitled to presumptive service connection based on exposure 
to herbicides.  See 61 Fed.Reg. 57,586-57,589 (1996).  A 
substantive change in regulations may serve as the basis for 
a new claim.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).  However, the changes to the Agent Orange regulations 
had no effect upon claims involving chloracne.  Therefore, 
the recent changes in the regulations pertaining to Agent 
Orange had no effect upon the veteran's claim, and do not 
serve, in themselves, as a new basis for entitlement to 
service connection.  Thus, a new basis for a grant of service 
connection had not been implemented since the veteran's 
denial in the final rating decision in May 1994.  Without a 
new basis for the grant of the entitlement sought, the 
veteran's claim cannot be reopened on the basis of a 
liberalization of a law or regulation.  See Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998); see also Anglin v. West, 11 
Vet. App. 361 (1998).  Therefore, analysis of this claim 
under the criteria of whether the veteran has presented the 
requisite new and material evidence to reopen his claim is 
appropriate.

Factual Background

The "old" evidence 

Evidence of record at the time of the May 1994 RO decision 
included the veteran's service medical records, which showed 
that upon pre-induction physical examination conducted in 
April 1966, clinical evaluation of the skin and lymphatics 
was normal.  The records were negative for any complaints, 
treatment, findings or a diagnosis of a skin condition.  Upon 
separation examination conducted in July 1968, clinical 
evaluation of the skin and lymphatics was normal.  On the 
separation examination report, the veteran indicated that he 
did not experience any skin disease.  

The veteran filed his original claim of entitlement to 
service connection for chloracne, claimed as secondary to 
Agent Orange exposure in June 1993. 

A VA examination was conducted in July 1993.  A history of 
diabetes since 1988 was noted.  It was noted that the veteran 
had a chronic recurrent rash on his left heel which began 
with blisters and was mildly pruritic.  Physical examination 
revealed some skin tags in the axillae and on the neck and a 
dry scaly rash on the left heel.

The May 1994 RO decision

By rating action of May 1994, the RO denied entitlement to 
service connection for chloracne due to exposure to Agent 
Orange.  In essence, the veteran's claim was denied because 
the medical evidence of record did not include a diagnosis of 
chloracne.

The veteran was advised of this determination in June 1994.  
He filed a Notice of Disagreement with that determination in 
August 1995.  However, since the Notice of Disagreement was 
not timely filed, that decision became final.  See 38 C.F.R. 
§ 20.302.  The veteran was notified that the Notice of 
Disagreement was untimely in correspondence from the RO dated 
in December 1995

The additional evidence

The veteran filed to reopen the claim of entitlement to 
service connection for chloracne in January 1995.

In March 1996, VA medical records dated from 1993 to 1995 
were received.  These records showed that the veteran was 
treated for problems which included a diabetic ulcer of the 
left foot and tinea pedis, the onset of which was believed to 
be in June 1995.  The ulceration of the left foot was treated 
in July 1995.  At that time, the veteran reported a three 
week history of the ulceration and indicated that he did not 
recall how the ulceration developed. 

The veteran presented testimony at a hearing held at the RO 
in October 1996.  At that time he indicated that he believed 
that he was exposed to Agent Orange while serving in Vietnam 
in the village of Phu Thanh.  He testified that he was 
exposed to Agent Orange as it was sprayed from planes 
overhead.  He stated that he experienced problems on the left 
side of the heel, manifested by dry, scaly blisters.  He 
indicated that the skin condition did not affect any part 
other than his left and right foot.  The veteran testified 
that although he experienced skin problems in service, he did 
not receive any treatment for a skin condition in service.  
The veteran indicated that the skin condition on the left 
heel had been identified as "chloracetophe".  

In April 1997, VA medical records dated from 1995 to 1996 
were received.  A record dated in June 1995 revealed that the 
veteran was seen for an ulcer of the left plantar foot.  A 
diagnosis of a non-healing ulcer of the left foot was shown 
in a November 1995 medical record.  A record dated in March 
1996, indicated that complaints of foot burning were made.  
Diagnoses of poorly controlled diabetes and foot ulcer, 
resolved, were made.

A VA examination was conducted in April 1997.  Upon physical 
examination a fungal infection of the toes was noted.  The 
examiner indicated that he did not see any chloracne anywhere 
on the veteran's body or feet.  The impressions included 
calluses on the feet, fungal infections of the toenails, and 
arterial insufficiency in the feet, secondary to diabetes.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for chloracne.  
The veteran's claim of entitlement to service connection was 
denied in a May 1994 decision of the RO.  He was informed of 
that decision in a June 1994 letter from the RO.  He did not 
appeal that decision within the requisite time.  Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed May 1994 RO 
decision. 

The Board next notes that the essential basis for the final 
May 1994 rating decision, which denied service connection for 
chloracne as due to Agent Orange exposure, was that the 
disorder was not ever diagnosed.  Therefore, given the basis 
of the prior final denial by the RO, newly submitted 
evidence, in order to be found material, must tend to show 
that there is of record a current diagnosis of chloracne.

Using the above discussed guidelines, the Board has carefully 
reviewed the veteran's contentions and the additional 
evidence which has been associated with the claims folder 
since the May 1994 rating decision.  Having so reviewed the 
evidence, the Board finds that new and material evidence has 
not been presented since that time.  

The evidence added to the record since the May 1994 denial of 
the claim includes the veteran's testimony and statements, 
which in general indicate that he had developed skin problems 
which he believed was chloracne.  These statements are 
essentially cumulative of similar statements which the 
veteran has made in the past.  Moreover, the Board notes that 
the veteran is not competent to offer conclusions as to his 
medical diagnosis and medical causation.  Inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the Board notes that the record does not indicate that he has 
any professional medical expertise.   Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus").  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

With regard to the medical evidence added to the record since 
the May 1994 rating decision, the Board finds that these 
medical records, consisting of VA outpatient treatment 
records and a VA examination report of April 1997, although 
new, are not material to the issue at hand.  Although the 
outpatient records document that the veteran was treated for 
various skin conditions in 1995 and 1996, including an 
ulceration the foot, there was no indication that these 
conditions were diagnosed as chloracne.  Indeed, the findings 
made upon VA examination of April 1997 revealed that the 
examiner indicated that he did not see any chloracne anywhere 
on the veteran's body or feet.

Having reviewed the additional evidence presented after May 
1994, the Board concludes that there is no competent medical 
evidence of record that the veteran has or ever had a 
diagnosis of chloracne.  

In sum, the evidence submitted since the May 1994 rating 
decision is either cumulative of evidence previously 
submitted, or if new, it is not material as it does not 
"bear directly and substantially" on the matter and are not 
"so significant that it must be considered to fairly decide 
the merits of the claim."  38 C.F.R. § 3.156.  Accordingly, 
the Board finds that the additional evidence which has been 
presented does not constitute new and material evidence to 
warrant reopening the veteran's claim for service connection 
for chloracne, claimed as due to Agent Orange exposure.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In summary, the 
recently submitted evidence is not new and material, the 
claim of service connection for chloracne is not reopened and 
the benefit sought on appeal remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits. This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that 
when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A. § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application.  Graves, 8 Vet. App 
at 525.  The Board is not aware of any such evidence which is 
currently extant.  By this decision, the Board informs the 
veteran that in order to reopen his claim of entitlement to 
service connection for chloracne he would have to submit 
competent medical evidence which includes a current diagnosis 
of chloracne.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a urinary tract disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right eye disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for peripheral neuropathy is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for skin disorder other than chloracne 
is denied.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for chloracne not 
having been submitted, the benefit sought on appeal remains 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

